DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of the Preliminary Amendment filed on November 25, 2020.  Accordingly, claims 1-10 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 25, 2020 is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Suzuki (US 2010/0230181 A1).
Suzuki teaches an input device comprising:

    PNG
    media_image1.png
    523
    676
    media_image1.png
    Greyscale
  
    PNG
    media_image2.png
    361
    727
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    375
    473
    media_image3.png
    Greyscale

With regard to claims 1 and 9, a pressure-sensitive touch sensor (FIG. 1, input device 1) of a capacitance type, which is configured to detect pressing on an operation surface (operation face or operation side), the pressure-sensitive touch sensor (FIG. 1, input device 1) comprising: a base material sheet (FIG. 2 in view of FIG. 1, insulation substrate 2); a first electrode (FIG. 2, one of first electrodes 11a, 11b, 11c and 11d); a second electrode (FIG. 2, one of second electrodes 11a, 11b, 11c and 11d); and an elastic layer (FIG. 2, elastic sheet 8), wherein the first electrode (FIG. 2, one of first electrodes 11a, 11b, 11c and 11d) and the second electrode (FIG. 2, one of second electrodes 11a, 11b, 11c and 11d) are each provided on any surface of the base material sheet (FIG. 2 in view of FIG. 1, insulation substrate 2), wherein the base material sheet (FIG. 2 in view of FIG. 1, insulation substrate 2) is folded between the first electrode (FIG. 2, one of first electrodes 11a, 11b, 11c and 11d) and the second electrode (FIG. 2, one of second electrodes 11a, 11b, 11c and 11d) so that a surface of the first electrode (FIG. 2, one of first electrodes 11a, 11b, 11c and 11d) and a surface of the second electrode (FIG. 2, one of second electrodes 11a, 11b, 11c and 11d) face each other (FIG. 2), wherein the base material sheet (FIG. 2 in view of FIG. 1, insulation substrate 2) is folded at a fold line portion (FIG. 2, folded portion 6) in which a slit (FIG. 2, a gap between the sheet 3 and the sheet 4 for the insertion of the elastic sheet 8) is formed, wherein the elastic layer (FIG. 2, elastic sheet 8) is provided between folded parts (FIG. 2, sheets 3 and 4) of the base material sheet (FIG. 2 in view of FIG. 1, insulation substrate 2), and wherein the pressing on the operation surface (operation face or operation side) is detected based on a change in capacitance, which is caused when the elastic layer (FIG. 2, elastic sheet 8) is compressed and deformed in a thickness direction by a pressing force to reduce a distance between the first electrode (FIG. 2, one of first electrodes 11a, 11b, 11c and 11d) and the second electrode (FIG. 2, one of second electrodes 11a, 11b, 11c and 11d) (For more details please read: Abstract; FIGS. 1-8; and paragraphs: [0040], [0042]-[0063]).
With regard to claim 2, the slit (FIG. 2, a gap between the sheet 3 and the sheet 4 for the insertion of the elastic sheet 8) is formed at least between the first electrode (FIG. 2, one of first electrodes 11a, 11b, 11c and 11d) and the second electrode (FIG. 2, one of second electrodes 11a, 11b, 11c and 11d) in the base material sheet (FIG. 2 in view of FIG. 1, insulation substrate 2).
With regard to claim 3, the elastic layer (FIG. 2, elastic sheet 8) is positioned between the first electrode (FIG. 2, one of first electrodes 11a, 11b, 11c and 11d) and the second electrode (FIG. 2, one of second electrodes 11a, 11b, 11c and 11d) (FGIS. 2 and 3).
With regard to claim 8, a third electrode (FIG. 1, one of the other ones of first electrodes 11a, 11b, 11c and 11d) provided on a first surface (FIG. 2, inner surface of the opposing sheet 4) of the base material sheet (FIG. 2 in view of FIG. 1, insulation substrate 2), wherein the pressure-sensitive touch sensor (FIG. 1, input device 1) is configured to detect a contact of a conductor (FIG. 2, finger 16) onto the operation surface (operation face or operation side) based on a change in capacitance of the third electrode (FIG. 1, one of the other ones of first electrodes 11a, 11b, 11c and 11d), which is caused when the conductor (FIG. 2, finger 16) is brought into contact with the operation surface (operation face or operation side) (Paragraphs: [0047]-[0049]).
With regard to claim 9, pressure-sensitive touch sensor module (operation unit such as a portable apparatus as disclosed in paragraph [0005]) comprising an operation panel (inherent feature of a well-known portable apparatus such as smart phone) having an operation surface (operation face or operation side); a frame member (inherent feature of a well-known portable apparatus such as smart phone); and the pressure-sensitive touch sensor (FIG. 1, input device 1) of claim 1, wherein the pressure-sensitive touch sensor (FIG. 1, input device 1) is sandwiched between the operation panel and the frame member (inherent features of a well-known portable apparatus such as smart phone).
With regard to claim 10, the frame member (inherent feature of a well-known portable apparatus such as smart phone) includes a protrusion which accommodates a part (FIG. 2, folded portion 6) of the pressure-sensitive touch sensor (FIG. 2, input device 1) at which the elastic layer (FIG. 2, elastic sheet 8) is positioned is sandwiched between the operation panel and the protrusion (Paragraph: [0040]).

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’ s attention is invited to the followings whose inventions disclose similar devices.
Morimoto (US 6,894,507 B2) teaches a capacitance type sensor.
Yoon et al. (US 10,488,970 B2) teaches an electrode sheet for pressure detection and a touch input device.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI-AN D. NGUYEN whose telephone number is (571)272-2170.  The examiner can normally be reached MON-THURS (7:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK J. ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOAI-AN D. NGUYEN
Primary Examiner
Art Unit 2858



/HOAI-AN D. NGUYEN/            Primary Examiner, Art Unit 2858